       Case: 5:20-cv-02560-JRA Doc #: 17 Filed: 07/12/21 1 of 1. PageID #: 124




                                   UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF OHIO
                                         EASTERN DIVISION


CSX TRANSPORTATION, INC.,                               )                 CASE NO. 5:20-CV-02560
                                                        )
         PLAINTIFF,                                     )                 JUDGE JOHN R. ADAMS
                                                        )
v.                                                      )                 MAGISTRATE JUDGE
                                                        )                 KATHLEEN B. BURKE
B&G FUTURES, INC.,                                      )
                                                        )
         DEFENDANT.                                     )                 ORDER SETTING HEARING


         Although ordered to do so, Garnishee, JPMorgan Chase Bank N.A., has not filed an

Answer of Garnishee. See Doc. 14 (May 25, 2021, Order and Notice of Garnishment); Doc. 16

(June 21, 2021, Order). Accordingly, a telephone hearing is scheduled on July 29, 2021, at

11:30 a.m. A representative for the Garnishee is required to participate. Plaintiff’s counsel and a

representative for Defendant may but are not required to participate. No later than July 26, 2021,

the Garnishee shall provide the Court via email at Burke_Chambers@ohnd.uscourts.gov an

email address at which call-in instructions can be sent to the Garnishee. 1 Failure of Garnishee

to comply with this Order may result in imposition of sanctions.

         The Clerk shall serve a copy of this Order via certified and regular mail to JPMorgan

Chase Bank, N.A. at P.O. Box 183164, Columbus, Ohio 43218, and, via regular mail to the

Defendant B&G Futures, Inc. c/o Andy Ginella, Esq. 4096 Holiday Street, NW, Canton, OH

44718.

July 12, 2021                                                             ______________________________
                                                                           /s/ Kathleen B. Burke
                                                                          Kathleen B. Burke
                                                                          U.S. Magistrate Judge

1
  Should Plaintiff’s counsel or a representative for Defendant wish to participate in the hearing, a request for call-in
instructions shall be sent to the Chambers’ email address.


                                                            1
